Citation Nr: 0327308	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent for a schizoid personality disorder.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1955 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July, November, and December 1994 rating 
actions (which denied the appellant's claim for TDIU), and a 
September 2002 rating action (which granted service 
connection for a schizoid personality disorder and a zero 
percent disability evaluation from March 29, 1994).  

By a March 1998 action, the Board remanded the TDIU claim for 
development of the evidence.  In January 2000, the Board 
directed that additional development be undertaken in light 
of a grant of service connection for a schizoid personality 
disorder.  

In regard to the appellant's claim for an initial evaluation 
in excess of zero percent for a schizoid personality 
disorder, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as set forth on the title page.  


REMAND

In the instant case, the appellant contends that his service-
connected disabilities preclude him from obtaining and 
maintaining gainful employment.  In this regard, the Board 
notes that at present the veteran is service connected for 
the following disabilities:  (1) bilateral hearing loss, 
evaluated as 40 percent disabling, and (2) schizoid 
personality disorder, evaluated as zero percent disabling.  
The combined rating is 40 percent.  In addition, in regard to 
the appellant's service-connected schizoid personality 
disorder, the appellant maintains that a zero percent rating 
does not compensate him for the disability it causes.   

The Board notes that the appellant last underwent VA 
examinations pertinent to his service-connected disabilities 
in September 2000, over three years ago.  Thus, the Board is 
of the opinion that VA examinations, as specified in greater 
detail below, should be performed in order to determine 
whether the appellant is unemployable due to his service-
connected disabilities, and also to determine the current 
severity of the appellant's service-connected schizoid 
personality disorder.  

The Board also notes that by a letter from the appellant to 
the RO, dated in December 2002, the appellant requested that 
the RO obtain copies of his Social Security disability 
medical records.  In February 2003, the RO requested all 
pertinent medical records from the Social Security 
Administration (SSA) in regard to any claims involving the 
appellant.  The SSA responded later in February 2003 that 
records could not be forwarded because the appellant had not 
filed a claim.  Nevertheless, the Board notes that in April 
2003, the appellant submitted to the RO copies of letters 
from the SSA, dated in September 2000 and February 2003, 
which showed that the appellant was receiving payments, and 
that he was considered disabled under SSA rules.  Thus, in 
regard to obtaining the requested medical records from the 
SSA, and in light of the above, the Board finds that 
additional action by the RO may be helpful in either 
obtaining such putative records or documenting information 
that such records cannot be obtained.  Accordingly, the Board 
finds that further development in this regard is warranted.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  (In this case, the 
RO did not provide the veteran a § 5103 notice letter, but 
instead recited the provisions of § 3.159 in a September 2002 
supplemental statement of the case, including the now invalid 
30-day provision.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  The RO should try to obtain the 
decision(s) regarding any Social Security 
disability benefits claim(s) filed by the 
appellant, along with any medical records 
upon which such decision(s) was (were) 
based.  The RO should inform the 
appellant if it is unsuccessful in 
obtaining this evidence.  (Copies of 
letters from SSA to the veteran suggest 
that an award was made sometime before 
September 2000.)

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a comprehensive VA psychiatric 
examination to determine the current 
nature and severity of the appellant's 
service-connected schizoid personality 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.132 (1996) and 38 C.F.R. § 4.130 
(2003).  The examiner should also provide 
a full multi-axial evaluation, to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
scale.  It is imperative that the 
examiner include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Furthermore, the examiner 
should provide an opinion as to the 
degree of industrial impairment due to 
the appellant's service-connected 
schizoid personality disorder.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the appellant's service-connected 
schizoid personality disorder, in 
addition to his service-connected 
bilateral hearing loss, preclude him from 
securing and following substantially 
gainful employment.  (In addressing these 
questions, the examiner should be mindful 
that the schizoid personality disorder 
was service connected because it was 
worsened by service-connected hearing 
loss.  The degree of worsening should be 
identified, if feasible.)

(B)  a comprehensive VA audiological 
examination to determine the effect of 
the veteran's hearing loss on his 
employability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
testing, to include an audiogram and any 
specialized examinations deemed necessary 
should be performed.  The examiner should 
elicit from the appellant and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
appellant's service-connected bilateral 
hearing loss precludes him from securing 
and following substantially gainful 
employment.  A complete rationale for the 
opinions expressed should be provided.  

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

6.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve both claims to 
the appellant's satisfaction, the RO 
should issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

